DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022, amending claims 70, 81, the specification, and adding claim 90, has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 81-90 are rejected under 35 U.S.C. 103 as being unpatentable over Prades et al. (US 2016/0326353 A1) in view of McCarthy et al. (US 2006/0255049 A1).
Regarding claim 81, Prades discloses the claimed composition including at least 80 wt% of a multimodal high density polyethylene (abstract), which overlaps the claimed range of 70-97.5 wt% of a semi-crystalline polyolefin polymer composition comprising polymers selected from polyethylene polymers and polypropylene polymers (MPEP § 2144.05), and 1-14 wt% cyclic olefin copolymer (abstract), which overlaps the claimed 2.5-30 wt% of an alicyclic polyolefin (MPEP § 2144.05). Prades further discloses the COC polymer has a glass transition temperature (Tg) of at least 65º C (¶ 43) and the composition may be injection molded (¶¶ 1+, 113+)
Prades does not appear to expressly disclose injection blow molding with the composition.
However, McCarthy discloses a conventional injection stretch blow molding process (title/abstract) which includes pre-heating injection molded preforms at temperatures of 190-240º F. (88-115º C.) and heat setting temperatures of 200-350º F. (93-177º C.) (¶¶ 23, 59) with axial stretch ratios of 1.5 to 7 and blow-up ratios of 3 to 14 (¶¶ 13, 22, 60), which overlap the claimed ranges of (i) below the melting temperature of the polyolefin polymer composition; (ii) above the glass transition temperature of the alicyclic polyolefin composition and (iii) less than 45°C above the glass transition temperature of the alicyclic polyolefin composition (MPEP § 2144.05).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to use the composition of Prades in the ISBM process of McCarthy, in order to obtain the desired properties of the Prades composition in a conventional process with expected results. 
Regarding claim 82, McCarthy suggests the blow-molding temperature is from 2.5-40° C. above the glass transition temperature of the alicyclic polyolefin composition (¶¶ 23, 59, MPEP § 2144.05).
Regarding claim 83, McCarthy suggests the blow-molding temperature is from 5-25° C. above the glass transition temperature of the alicyclic polyolefin composition (¶¶ 23, 59, MPEP § 2144.05).
Regarding claim 84-85, Prades discloses multi-modal HDPE (abstract, ¶¶ 51, 76).
Regarding claim 86, Prades discloses an amorphous alicyclic polyolefin composition (¶ 8).
Regarding claim 87, Prades further discloses the COC polymer has a glass transition temperature (Tg) of at least 65º C (¶ 43, MPEP § 2144.05)
Regarding claim 88-89, Prades discloses the COC polymer is preferably ethylene-norbornene copolymer (¶¶ 7+, 39).
Regarding claim 90, Prades discloses composition includes 1-14 wt% cyclic olefin copolymer (abstract), which overlaps the claimed 10-20 wt% of an alicyclic polyolefin (MPEP § 2144.05).
Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive. Applicant contends that the combined teachings of Prades and McCarthy fail to teach or suggest injection stretch blow-molding with the composition as claimed. Specifically, Applicant contends that Prades does not discuss injection stretch blow-molding, and that McCarthy does not discloses the claimed composition. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular Prades demonstrate that the claimed composition is known for injection molding and McCarthy discloses conventional processing for injection blow molding, which when combined would render the instant claims prima facie obvious. The skilled artisan would recognize that such references are both in the field of applicant’s endeavor or, if not, then are reasonably pertinent to the particular problem with which the applicant is concerned. Therefore they may be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Further, the Declaration does not overcome the prima facie case for obvious and does not demonstrate unexpected results. Declarants discusses that, “among the dramatic effects seen are unexpected increases in processing window and uniformity of material distribution[.]” However these features are not commensurate in scope with the claims and would not be unexpected to the skilled artisan. The instant claims do not recite limitations about the processing window or uniformity but merely a range of Blow-Up Ratios. Further, the Declaration general repeats the features discussed in the instant specification without providing additional evidence of unexpected results. The Examiner does not consider the claimed composition to be novel, as evidenced by the disclosure of Prades, and therefore features of such a composition would not themselves be unexpected. 
Additionally, the Examiner points to the following references to demonstrate that COC/PE or PP blends are used for injection-stretch blow-molding (ISBM):
Prades et al. 
ES 2621732 T3
Schmitz et al. 
WO 2011/131322 A1
Lamonte et al. 
CYCLIC OLEFIN COPOLYMERS
Taglialatela et al. 
Modulation of Barrier Properties of Monolayer Films from Blends of Polyethylene with Ethylene-co-Norbornene
Keum et al. 
Probing Flow-Induced Precursor Structures in Blown Polyethylene Films by Synchrotron X-rays during Constrained Melting
Shamsoddini‑Zarch et al. 
Effects of different molecular architectures in terms of comonomer content and composition distribution on the miscibility of cyclic olefin copolymer/polyolefin (COC/POE and COC/LLDPEB) blends
Trombley 
Cyclic olefifin copolymer: An Alternative plastic film for pharmaceutical blister packages
Durmus et al. 
Investigation of morphological, rheological, and mechanical properties of cyclic olefin copolymer/poly(ethylene-co-vinyl acetate) blend films
Simon et al. 
OXYGEN AND WATER VAPOR PERMEABILITY AND REQUIRED LAYER THICKNESS FOR BARRIER PACKAGING


Although the above references are not applied against the claims directly they demonstrate that similar compositions of polyethylene and polypropylene fortified with an alicyclic resin are known to be injection-stretch blow molded. In contrast with Applicants purported discovery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742